         Case 1:18-cr-00466-PGG Document 41 Filed 03/26/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 26, 2020

BY ECF                                                       MEMO ENDORSED:
The Honorable Paul G. Gardephe
United States District Judge                                 The application is granted. The
Southern District of New York                                April 3, 2020 hearing is adjourned
500 Pearl Street                                             until June 5, 2020 at 3 p.m.
New York, New York 10007
                                                             SO ORDERED
      Re:   United States v. Jose Santana, 18 Cr. 466

Dear Judge Gardephe:                                         Dated: March 27, 2020
        The Government writes to respectfully request a sixty-day adjournment of the parties’
April 3 violation of supervised release conference in the above-captioned matter. The defendant’s
state charges, which are the basis of a number of the defendant’s violations of supervised release,
remain unresolved. The Government has sought to have the defendant’s federal writ satisfied so
he may be transferred back to state custody to reach a disposition regarding his state cases, after
which the defendant may be better positioned to resolve his violations before this Court.
Accordingly, the Government requests that the Court adjourn the April 3 conference to a date sixty
days thereafter. The Government further requests that the Court exclude time under the Speedy
Trial Act from today’s date up to and including the next scheduled court appearance, and submits
that such exclusion of time is in the interest of justice. The Government has conferred with defense
counsel, who consents to this request.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _____________________________
                                              Sarah Mortazavi
                                              Assistant United States Attorney
                                              (212) 637-2520

cc:         Philip Weinstein, Esq. (by ECF)
            Bob Baum, Esq. (by Email)
